Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 16, 2018

                                       No. 04-18-00759-CR

                                    Anthony RODRIGUEZ,
                                          Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR4054
                           Honorable Ron Rangel, Judge Presiding


                                         ORDER
       Pursuant to a plea-bargain agreement, appellant pleaded guilty to indecency with a child
by contact and prohibited sexual conduct – incest. The trial court assessed a punishment of two
terms of imprisonment for twenty years and ten years, respectively, with the sentences to run
concurrently. On September 24, 2018, the trial court signed a certification of defendant’s right to
appeal stating that this “is a plea-bargain case, and the defendant has NO right of appeal.” See
TEX. R. APP. P. 25.2(a)(2).

         “In a plea bargain case ... a defendant may appeal only: (A) those matters that were raised
by written motion filed and ruled on before trial, or (B) after getting the trial court’s permission
to appeal.” Id. 25.2(a)(2). The clerk’s record, which contains a written plea bargain, establishes
the punishment assessed by the court does not exceed the punishment recommended by the
prosecutor and agreed to by the defendant. See id. The clerk’s record does not include a written
motion filed and ruled upon before trial; nor does it indicate that the trial court gave its
permission to appeal. See id. The trial court’s certification, therefore, appears to accurately
reflect that this is a plea-bargain case and that appellant does not have a right to appeal. We must
dismiss an appeal “if a certification that shows the defendant has the right of appeal has not been
made part of the record.” Id. 25.2(d).

        This appeal will be dismissed pursuant to Texas Rule of Appellate Procedure 25.2(d),
unless an amended trial court certification showing that appellant has the right to appeal is made
part of the appellate record by December 17, 2018. See TEX. R. APP. P. 25.2(d), 37.1; Daniels v.
State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order).
      We ORDER all appellate deadlines be suspended until further order of the court.


                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of November, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court